Citation Nr: 0820912	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  05-29 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to March 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which 
denied service connection for PTSD.  The RO issued a notice 
of the decision in January 2005, and the veteran timely filed 
a Notice of Disagreement (NOD) in March 2005.  Subsequently, 
in August 2005 the RO provided a Statement of the Case (SOC), 
and thereafter, in September 2005, the veteran timely filed a 
substantive appeal.

The veteran requested a video conference hearing on this 
matter before a veterans law judge, which was held in 
December 2005.  On appeal in August 2006, the Board remanded 
the case for further development, to include providing a VA 
psychiatric examination.  Thereafter, in May 2007, the RO 
issued a Supplemental Statement of the Case (SSOC).  As the 
veterans law judge who conducted the December 2005 hearing 
had retired, the Board again remanded the case in October 
2007 in order to provide the veteran an opportunity to 
partake in another Board hearing, which he accepted.  This 
second hearing occurred in May 2008, where the veteran 
presented as a witness before the undersigned veterans law 
judge.  A transcript of the hearing is of record.

The Board finds that the AMC/RO complied with the Remand 
directives, and therefore the Board may proceed with its 
review of the appeal.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).


FINDINGS OF FACT

There is sufficient competent psychiatric evidence of a 
current diagnosis of PTSD and at least one psychiatric 
opinion has causally linked this disorder to a claimed sexual 
assault during service; the evidence falls at least in 
relative equipoise as to whether an in-service sexual assault 
occurred.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with his claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that service connection for 
PTSD is warranted, and therefore, a further discussion of the 
VCAA duties is unnecessary at this time.  It should be noted, 
however, that the RO should cure any potential defects in 
notice, as would be demonstrated by a failure to notify the 
veteran of all five elements of a service connection claim 
(to include the type of evidence necessary to establish a 
disability rating and the effective date for the claimed 
disability), or assistance provided by VA, prior to its 
determination of a proper disability rating and effective 
date for the veteran's service-connected disability.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004) 
(holding that proper VCAA notice must "precede an initial 
unfavorable [RO] decision"); see also Dingess v. Nicholson, 
19 Vet. App. 473, 484, 486 (2006) (holding that the VCAA 
notice requirements contained in 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability).   


II. Law & Regulations

a. Service Connection for PTSD
A veteran can receive service connection for a disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Additionally, service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).  

In order for a veteran to establish service connection for 
PTSD the veteran must offer proof of: (1) a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); 
(2) credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current PTSD symptoms and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); accord Sizemore v. Principi, 
18 Vet. App. 264, 269 (2004); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  38 C.F.R. § 4.125(a), which governs 
diagnosis of mental disorders, requires a diagnosis to 
conform to Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) or to be supported by the findings on the 
examination report, and if it does not, the report must be 
returned to the examiner to substantiate the diagnosis.  
38 C.F.R. § 4.125(a).  Where a current diagnosis of PTSD 
exists, the sufficiency of the claimed in-service stressor is 
presumed, however, credible evidence that the claimed in-
service stressor actually occurred is also required.   
Sizemore, supra.  

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is unrelated to combat, as here, then 
the veteran's testimony alone does not suffice to establish 
the occurrence of the alleged stressor; instead, the veteran 
must corroborate his or her testimony by credible supporting 
evidence.  See Stone, 480 F.3d at 1114 (finding no error in 
Board determination that a non-combat veteran's "own 
statements cannot serve as 'corroboration' of the facts 
contained in those statements"); Sizemore, 18 Vet. App. at 
270; Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 
389, 396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Because the question of whether the veteran was 
exposed to a stressor in service is a factual one, VA 
adjudicators are not bound to accept uncorroborated accounts 
of stressors or medical opinions based upon such accounts.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992); accord Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (noting that the Board is not bound to 
accept a veteran's uncorroborated account of his active 
service experiences or medical opinions based on those 
accounts).  Corroboration of every detail of a claimed 
stressor, including personal participation, is not required, 
and independent evidence that the incident occurred is 
sufficient.  Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002); see also Suozzi v. Brown, 10. Vet. App. 307, 310-311 
(1997).  

In addition, in a case, as here, where the claimed stressor 
relates to a non-combat, personal or sexual assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
38 C.F.R. § 3.304(f)(3); Moran v. Principi, 17 Vet. App. 149, 
155 (2003); see also Stone v. Nicholson, 480 F.3d 1111, 1114 
(Fed. Cir. 2007);  Nat'l Org. of Veterans' Advocates, Inc. v. 
Sec'y of Veterans Affairs, 330 F.3d 1345, 1351 (Fed. Cir. 
2003) (noting that "[a] veteran's statement regarding a non-
combat related, in-service assault is certainly evidence that 
must be considered by the VA in adjudicating a PTSD claim").  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  In addition, 
examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim based on in-
service personal assault without first advising the claimant 
that evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence. VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).
  
b. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
The veteran's February 1975 Report of Medical Examination for 
Enlistment and his September 1978 Report of Medical 
Examination for Re-Enlistment contain normal psychiatric 
evaluations.  In his companion February 1975 and September 
1978 Reports of Medical History, the veteran indicated that 
he was in good health and that he did not experience 
depression or excessive worry.  

A March 1980 Consultation Sheet indicates that the veteran 
would drink alcohol to excess, usually consuming a 12-pack of 
beer and some vodka.  At this time, he reported that he 
typically would become intoxicated on a daily basis prior to 
lunch.  In the last few years, he reported having only two 
days of abstinence from alcohol.  The clinician diagnosed him 
with chronic alcoholism.

From March 1980 to May 1980 the veteran was hospitalized for 
alcohol detoxification and participation in an alcohol 
rehabilitation program.  A March 1980 Narrative Summary 
indicates that the veteran had a history of drinking of 10 
years duration and that it was "gradually getting worse at 
approximately twelve cans of beer and one pint to on and on-
half fifths of Vodka or that equivalent per day."     

By January 1981, as reflected in a letter authored by J.V.B., 
Director of the Division of Drug and Alcohol Abuse Abatement 
Team of the United States Marine Corps, the veteran had 
relapsed into alcohol use.

The veteran's February 1981 Report of Medical Examination for 
Discharge reflects a normal psychiatric assessment.  

In May 2004 a social worker (K.M.) who had treated the 
veteran since March 2003 indicated that the veteran had 
described experiencing sexual abuse during his active service 
at the hands of a Navy chaplain.  K.M. conveyed that the 
veteran's "symptoms are consistent with [PTSD] with 
depressive features."

In a September 2006 statement, the veteran's former wife, 
M.K., indicated that they were a couple during his period of 
active service, and that she observed that "[s]omething 
about him changed that was different from what I ever seen 
him before.  I remember the day he started drinking again as 
I cried that day.  It was way different from what I have seen 
him before."  M.K. further conveyed that only about a year 
and a half ago, the veteran had finally told her that he had 
experienced a sexual trauma by a Navy chaplain during his 
period of active service.  She also stated that "I recalled 
when he stopped seeing the Chaplain working his program.  I 
told him then I was wondering what was wrong because he was 
acting different after he shared his story with me.  From 
this I better understand why our home life and marriage fell 
apart."       

The veteran underwent a VA psychiatric examination in October 
2006; the clinician reviewed the veteran's claims file.  The 
veteran recounted that a military chaplain had sexually 
propositioned him and touched him inappropriately near the 
genital area through the veteran's clothing.  He indicated 
that this incident led to his relapse into alcohol abuse.  
The clinician conducted a mental status examination, and 
based on these data she diagnosed him with chronic PTSD and 
determined that one of the veteran's stressors consisted of 
"[s]exual propositioning by Navy chaplain while in active 
duty. . . ."  The VA physician also concluded that "I 
believe that the veteran was probably traumatized by 
experiences from childhood and adolescence that were 
exacerbated while on active duty in the Marine Corps.  He 
apparently had a homosexual panic when he was propositioned 
by the chaplain and he has never been able to work through 
his feelings and resolve them.  They have interfered with his 
social and occupational functioning.  I believe his symptoms 
are consistent with the diagnosis of post traumatic stress 
disorder and alcohol dependence in remission."   

At his May 2008 Travel Board hearing (and his previous, 
December 2005 video conference hearing), the veteran 
testified that he had experienced an in-service stressor 
consisting of a chaplain, named Father H., inappropriately 
touching him in a sexual manner by feeling his chest and 
moving his hand down towards his genital area.  May 2008 
Hearing Transcript at 3, 6, 8-9, 11, 13; December 2005 
Hearing Transcript at 7-8.  The veteran stated that this 
incident had caused him to abuse alcohol again and estimated 
that the incident had occurred in the summer months of 1979.  
May 2008 Hearing Transcript at 6, 13-14; December 2005 
Hearing Transcript at 9.  He offered similar accounts in his 
November 2003 claim, his May 2004 PTSD Questionnaire, a 
statement attached to his March 2005 NOD and his September 
2005 substantive appeal.       

b. Discussion
As outlined above, the evidence of record clearly establishes 
that the veteran currently has a PTSD diagnosis.  In 
addition, the October 2006 VA examiner positively associated 
the veteran's current PTSD with his claimed in-service 
stressor consisting of a sexual assault by a Navy chaplain.  
A clinical social worker also assessed PTSD and the only 
relevant stressor history reported by this latter examiner 
was the in-service sexual assault.  The sole question 
remaining, therefore, amounts to whether credible supporting 
evidence, apart from the veteran's statements, establishes 
that the claimed in-service sexual assault actually occurred.  
The Board finds that the evidence in this regard falls at 
least in relative equipoise, in which case the veteran 
receives the benefit of the doubt to his advantage.  

Specifically, the veteran's SMRs clearly indicate that he 
received treatment for alcohol abuse between March 1980 and 
May 1980, and thereafter suffered a relapse in January 1981.  
In addition, the veteran's former wife, M.K., offered a 
credible account that she noticed a distinct change in the 
veteran's behavior during their marriage while he was on 
active duty.  Such evidence of an exacerbation of substance 
abuse and a statement attesting to behavioral changes tend to 
corroborate the veteran's claim that he experienced a 
traumatic sexual proposition by the Navy chaplain.  Although 
the Board notes the significant lapse in time between the 
veteran's claimed in-service stressor and his first 
documented verbalization of the event in 2003, which could 
preponderate against the claim, see Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc), 
overall, the favorable and unfavorable or negative evidence 
falls at least in relative balance, in which case, the 
benefit of the doubt applies in the veteran's favor.  
38 U.S.C.A. § 5107(b).  Therefore, the claim is granted.  


ORDER

Service connection for PTSD is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


